Execution was issued June 12, 1907, and certified copy-placed in the hands of John W. Fooks, President of the Sussex Trust Title and Safe Deposit Company, a corporation of the State of Delaware, the defendant being a stockholder of said Trust Company. The certificate was as follows: “This is to certify that Isaac W. Nailor, the above named defendant, as appears by the books of the Sussex Trust Title and Safe Deposit Company, a corporation created by and existing under the laws of the State of Delaware, was on the twelfth day of June, A. D., 1907, the holder of five shares of the Capital Stock of said Company, represented by Certificate No. 147, subject to the assignment of one share of said Capital Stock as collateral to secure the said Company a pre-existing debt of Six Hundred Dollars owing by said defendant (Naylor) to said Company, which said sum of Six Hundred Dollars together with interest from the thirtieth day of August, A. D., 1907, is still due and owing the said Company from said defendant on said debt.”
“Daniel J. Fooxs, President of the Sassex Trust Title and Safe Deposit Company.”
On the eighteenth of October, A. D., 1907, counsel for plaintiff moved for an order of sale. Richardson, for garnishee, moved to supplement the answer on the ground of error in the same, and the order for sale was continued to the February Term, the Court stating that under the circumstances they felt that the garnishee should have an opportunity to produce testimony on the point mentioned.